57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Larry LEE, Plaintiff-Appellant,v.OFFICE DEPOT;  Alfred Johnson;  Sandro Torrico;  Alex Lopez;Walt David, Defendants-Appellees.
No. 94-2458.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 13, 1995.

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Larry Lee, Appellant Pro Se.  Edward Mark Buxbaum, Whiteford, Taylor & Preston, Towson, MD, for Appellees.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint in which he alleged violations of the Civil Rights Act of 1964, 42 U.S.C.A. Sec. 2000a (West 1994), and 42 U.S.C. Sec. 1985 (1988), pursuant to Fed.R.Civ.P. 12(b)(6).  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Lee v. Office Depot, No. CA-94-1164-AW (D. Md. Nov. 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED